08/12/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0533



                   SUPREME COURT CASE NO. DA 19-0533

NATIONAL INDEMNITY COMPANY,

                    Plaintiff/Appellant/Cross-Appellee,

        vs.

STATE OF MONTANA,

                    Defendant/Appellee/Cross-Appellant,

        and

TERRY JELLESED, et al.,

                    Intervenors.


              ORDER GRANTING APPELLEE/CROSS-APPELLANT’S
              UNOPPOSED MOTION FOR EXTENSION OF TIME
                         TO FILE REPLY BRIEF


Upon consideration of Appellee/Cross-Appellant State of Montana’s Unopposed

Motion for Extension of Time of 30 Days to File Reply Brief, for good cause, and

there being no opposition, Appellee/Cross-Appellant State of Montana is

GRANTED an extension of time of 30 days to file and serve its Reply Brief

concerning its cross-appeal issues, which shall be due on or before September 21,

2020.



                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 12 2020